
	
		II
		110th CONGRESS
		2d Session
		S. 3653
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Mrs. Clinton (for
			 herself, Mr. Feingold, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  provide for country of origin labeling for dairy products.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dairy COOL Act of
			 2008.
		2.Country of
			 origin labeling for dairy products
			(a)DefinitionsSection 281 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1638) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (A)—
						(i)in clause (x), by striking
			 and at the end;
						(ii)in
			 clause (xi), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(xii)dairy
				products.
								;
				and
						(B)in subparagraph
			 (B), by inserting (other than clause (xii) of that subparagraph)
			 after subparagraph (A);
					(2)by redesignating
			 paragraphs (3) through (9) as paragraphs (4) through (10), respectively;
			 and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)Dairy
				productThe term dairy product means—
							(A)fluid
				milk;
							(B)cheese, including
				cottage cheese and cream cheese;
							(C)yogurt;
							(D)ice cream;
							(E)butter;
				and
							(F)any other dairy
				product.
							.
				(b)Notice of
			 country of originSection
			 282(a) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(a)) is amended
			 by adding at the end the following:
				
					(5)Designation of
				country of origin for dairy products
						(A)In
				generalA retailer of a covered commodity that is a dairy product
				shall designate the origin of the covered commodity as—
							(i)each country in
				which or from the 1 or more dairy ingredients or dairy components of the
				covered commodity were produced, originated, or sourced; and
							(ii)each country in
				which the covered commodity was processed.
							(B)State, region,
				locality of the United StatesWith respect to a covered commodity
				that is a dairy product produced exclusively in the United States, designation
				by a retailer of the State, region, or locality of the United States where the
				covered commodity was produced shall be sufficient to identify the United
				States as the country of
				origin.
						.
			
